BARFIELD, Judge.
The employer and carrier appeal a workers’ compensation order awarding temporary disability benefits, medical and psychiatric treatment, and rehabilitation services, asserting that their constitutional due process rights have been violated. They have raised nine separate issues asserting error in the deputy commissioner’s factual and procedural rulings, none of which have any merit. We find this appeal to be frivolous.
The claimant’s motion for appellate attorney fees is granted and the case is remanded to the deputy commissioner for determination of a reasonable appellate attorney fee. We note the enormous expenditure of *22time and labor which the claimant’s answer brief represents, the cogent arguments contained therein, and the experience, reputation and ability of the claimant’s counsel, all of which should be considered by the deputy commissioner.
AFFIRMED and REMANDED for determination of the amount of a reasonable appellate attorney fee.
BOOTH and WIGGINTON, JJ., concur.